Order entered August 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00775-CV

                          IN RE THERESA BARNETT, Relator

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC10-00136

                                         ORDER
       The Court has before it relator’s July 17, 2013 motion for rehearing/reconsideration of

petition for writ of mandamus, her August 6, 2013 second motion for rehearing, and her August

8, 2013 “objection to letter filed and signed by Lisa Matz on August 2, 2013 and request for

filing and rehearing.” The Court DENIES the motions and the objection.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE